Citation Nr: 1438423	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Hearing loss was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  Tinnitus was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed hearing loss and tinnitus in January 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, such as organic diseases of the nervous system (one of which is sensorineural hearing loss), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the chronicity in service is not adequately supported, a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in his September 2009 claim and June 2010 notice of disagreement, the Veteran contends that he was exposed to loud noise without ear protection from guns, grenades, howitzers, and trucks during military service.  He denies any civilian noise exposure.  The Veteran's service personnel records confirm that he served in Vietnam as a wireman and subsequently as a cook.  

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

The Veteran's service treatment records do not reflect complaints of or treatment for tinnitus or any hearing problems.  In his induction examination in April 1965, the Veteran denied having ever experienced hearing loss, and his audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (-10)
0 (-10)
0 (-10)
No record
-5 (-10)
LEFT
5 (-10)
0 (-10)
0 (-10)
No record
-5 (-10)

Similarly, in an airborne physical dated January 1966, the Veteran denied having ever experienced hearing loss or ear trouble, and his audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (-10)
0 (-10)
0 (-10)
No record
-5 (-10)
LEFT
20 (5)
5 (-5)
5 (-5)
No record
0 (-5)

While the separation examination in August 1967 records no audiometry results, the Veteran again denied ever experiencing hearing loss or ear trouble. 

The earliest post-service record regarding hearing loss is an October 2009 private treatment record, which reflects that the Veteran reported noise exposure in the military, as a bus driver, and as a maintenance worker.  The Veteran reported difficulty hearing and intermittent bilateral tinnitus.  The report, which stated that the Veteran has "excellent word recognition ability" when words are presented at "conversational-to-amplified levels" was otherwise silent as to the etiology of any hearing problems.  The Veteran's audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
15
25
LEFT
20
15
15
15
15

The report of a January 2010 VA audiological examination reflects that the Veteran reported exposure to noise while running wires to howitzer guns in his military service, and also as a bus driver post-service.  He denied recreational noise exposure.  The Veteran reported experiencing tinnitus two to three times a week for a typical duration of 10 seconds, first experienced a "long time ago," though he could not recall exactly when.  The Veteran's speech recognition scores using the Maryland CNC Test were 96 percent in the left ear and 90 percent in the right ear.  His audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
15
20
25
25

The VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.  Specifically, she opined (1) given non-disability hearing thresholds and lack of hearing loss experienced during service, the 90 percent speech recognition is not likely to be result of acoustic trauma, and (2) that brief and sporadic ear ringing is more likely to be "normally occurring ear noises" and not likely the result of military acoustic trauma.

The Board notes that the VA examiner at one point in the report recorded the speech recognition scores as 90 percent in the left ear and 96 percent in the right ear.  While the Board assumes this reversal to be a transcription error, the Board notes that the following analysis and denial of all claims would be unaffected if the Veteran were to show a current disability in both ears instead of one.

Hearing loss

The record shows that the elements of service connection with respect to hearing loss have not been met.  The VA examiner's report shows a speech recognition score of 90 percent in one ear, successfully establishing a current disability and fulfilling the first element of a service connection claim for that ear.  See 38 C.F.R. § 3.385.  The Veteran's statements that he was exposed to loud noises of gunfire during his service are credible to the extent that such exposure is capable of lay observation,  Layno v. Brown, 6 Vet. App. 465, 470 (1994), likewise establishing an in-service event, fulfilling the second element.

The evidence of record, however, does not establish the third and final element of a service connection claim: the causal relationship between the service incident and the disability.  The Veteran's service treatment records show that his hearing was normal during service, see Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993), and no hearing loss in service or to a degree of 10 percent within one year following discharge from service has been shown. 38 C.F.R. §§ 3.385, 4.85. Accordingly, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.  Nor can the Veteran establish a presumption of service connection of a chronic condition through continuity of symptoms, 38 C.F.R. §§ 3.303(b) and 3.309(a), because there is neither medical evidence nor lay evidence indicating at what point before the October 2009 examination his symptoms began.  While the Veteran has stated that he believes his hearing loss is the result of exposure to noise in service, he is not competent to make a determination of medical causation.  See Layno, 6 Vet. App. at 470.  The Veteran's private physician offers no opinion on the causes of any hearing condition.  The only competent evidence for causation of the Veteran's disability is the January 2010 opinion of the VA examiner, which states that causation by service-related noise is less likely than not.  

The Board finds this opinion persuasive and probative of the lack of nexus between service and this hearing loss.  The examiner has appropriate medical expertise, thoroughly reviewed the claims file, examined the Veteran, and conducted clinical testing.  Also, the bases of the examiner's opinions are consistent with the evidence of record, including that contained in service treatment records, his private treatment records, and his level of civilian noise exposure.  Furthermore, there is no conflicting medical opinion or other competent evidence supporting the Veteran's claim.      

The Veteran, in his informal hearing presentation, argues that the examiner's opinion is inadequate because the examiner referred to the Veteran's hearing as "normal," and because the examiner relied on lack of complaints of hearing loss during service.  The Board finds neither argument persuasive.  In context, the examiner used the phrase "normal for ratings purposes" to describe the Veteran's audio thresholds, not his hearing in general.  Indeed, the purpose of citing the normal audio thresholds was to opine whether the Veteran's speech recognition score outside the normal range was service connected.  Second, the examiner did not rely exclusively on lack of complaints of hearing loss in service, but rather relied so in conjunction with affirmative denial of hearing loss in service, and audio thresholds normal for ratings purposes both current and in service.

Therefore, the evidence weighs against a finding that hearing loss is related to service.  Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Tinnitus

The evidence of record similarly does not meet the elements of service connection with respect to tinnitus.  The Veteran's statements that he experiences intermittent tinnitus establish a current disability, and the Veteran's statements of service noise establish an in-service occurrence.  Much like with hearing loss, however, there is no evidence of tinnitus on the record until the Veteran's October 2009 private treatment report.  The Veteran reported only that he has experienced tinnitus for "a long time," with no more specific information asserted.  There is no evidence of a disability experienced in service, or of continuity of symptoms.  As with hearing loss, the Veteran is not competent to make a medical causation determination, and thus the only competent causation opinion is that of the January 2010 VA examiner's report.  

The Board finds persuasive the examiner's opinion that the Veteran's intermittent tinnitus is more likely to be normally occurring ear noises rather than a disorder related to service.  The examiner evaluated the Veteran, reviewed the entire claims file, took history from the Veteran, and provided a rationale based on the evidence of record.  The opinion is adequate and highly probative.  With no conflicting competent evidence on the record, the evidence weighs against a finding that tinnitus is related to service.  Service connection for tinnitus must likewise be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


